DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 12, line 15, “storage unit 15 is limited to that in the configuration” should be changed to “storage unit 15 is not limited to that in the configuration” in order to be consistent with the rest of the description in paragraph [0049]. 
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (U.S. Patent Pub. No. 2010/0012243), hereinafter Tanno, in view of Krebs ("Novel Technology to Influence Hardness of Flexible Polyurethane Foams") and Kurz (DE 102015217472 with English Machine Translation). 
Regarding claim 1, Tanno discloses (as seen in Figs. 1-2) a pneumatic tire (title) comprising: a first sound damper (3A) fixed to a tire inner surface (14) and being made of a sponge material ([0039]); a second sound damper (3B) disposed on a tire internal space side of the first sound damper (3A) (see Fig. 2), and being made of a sponge material ([0039]), wherein the first sound damper (3A) has a density greater than a density of the second sound damper (3B) ([0007]). Tanno further discloses that the first sound damper (3A) and the second sound damper (3B) are formed from flexible polyurethane foam ([0039]). Furthermore, it is known that higher density flexible polyurethane foams generally have higher hardness than lower density flexible 
Kurz teaches (as seen in Fig. 1) a similar tire (title) comprising: a first material layer (6) fixed to a tire inner surface (4); a second material layer (14) which is a sound damper (abstract) disposed on a tire internal space side of the first material layer (6) (see Fig. 1), and being made of a sponge material ([0046]); and a sensor (3) retained to at least the first material layer (14) ([0046]), the sensor being configured to detect a displacement of the tire inner surface (4) or a physical quantity calculable based on the displacement of the tire inner surface (4) ([0005]). Kurz further teaches that placing the sensor (3) between the first material layer (6) and the second material layer (14) leads to optimal protection of the sensor (3) from mechanical and other stresses ([0016]; [0005]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pneumatic tire as disclosed by Tanno by placing a displacement-detecting sensor within the tire as taught by Kurz in order to monitor the displacement of the tire or a physical quantity 
Regarding claim 2, modified Tanno discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, Kurz teaches (Kurz: see Fig. 1) that the sensor (Kurz: 3) is positioned between the first material layer (Kurz: 6), corresponding to the first sound damper (Tanno: 3A), and the second material layer (Kurz: 14), corresponding to the second sound damper (Tanno: 3B). Because modified Tanno includes the configuration of the sensor between the first material layer and the second material layer, as taught by Kurz, modified Tanno suggests the limitation in claim 2 that the sensor is positioned between the first sound damper and the second sound damper.  
Regarding claim 3, modified Tanno discloses all of the limitations as set forth above for claim 2. Modified Tanno further discloses that the second sound damper (Tanno: 3B) covers at least a part of an internal surface of the first sound damper (Tanno: 3A) in a tire widthwise cross-sectional view (see Modified Figure 1 of Tanno below), the internal surface being opposite to a fixed surface that is fixed to the tire inner surface (Tanno: 14) (see Modified Figure 1 of Tanno below). Kurz teaches that the sensor (Kurz: 3) is retained to at least the first material layer (Kurz: 6) between an internal surface of the first material layer (Kurz: 6) and the second material layer (Kurz: 14) (Kurz: see Fig. 1; [0016]). Because modified Tanno includes the configuration of the 

    PNG
    media_image1.png
    441
    804
    media_image1.png
    Greyscale

Modified Figure 1, Tanno
	Regarding claim 4, modified Tanno discloses all of the limitations as set forth above for claim 3. Modified Tanno further discloses that the thickness (Tanno: t1) of the first sound damper (Tanno: 3A) is equal to a thickness (Tanno: t2) of the second sound damper (Tanno: 3B) in the tire widthwise cross-sectional view (Tanno: see Present Example 1 in Table 1, [0076]), suggesting the limitation in claim 4 that a maximum thickness of the first sound damper is equal to or smaller than a minimum thickness of the second sound damper in the tire widthwise cross-sectional view. 
	Regarding claims 5 and 16, modified Tanno discloses all of the limitations as set forth above for claims 3 and 4, respectively. Modified Tanno further discloses that the 
	Regarding claims 8, 17, and 18, modified Tanno discloses all of the limitations as set forth above for claims 3, 4, and 5, respectively. Modified Tanno further discloses that the first sound damper (Tanno: 3A) is fixed to the second sound damper (Tanno: 3B) in the direction along the tire inner surface (Tanno: see Fig. 1; [0039]). Kurz teaches that the first material layer (Kurz: 6) is fixed to the second material layer (Kurz: 14) at two locations in the direction along the tire inner surface having the sensor (Kurz: 3) interposed therebetween, in the tire widthwise cross-sectional view (see Modified Figure 1 of Kurz below). Kurz further teaches that embedding the sensor between the first material layer and the second material layer like this leads to protection of the sensor (Kurz: [0004]; [0016]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensor between two locations where the first sound damper and the second sound damper are fixed, as taught by Kurz, because they would have had a reasonable expectation that doing so would lead to better protection of the sensor. 

    PNG
    media_image2.png
    666
    548
    media_image2.png
    Greyscale

Modified Figure 1, Kurz
	Regarding claim 9, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that the first sound damper (Tanno: 3A) and the second sound damper (Tanno: 3B) extend along an entire tire circumference (Tanno: see Fig. 2). 
	Regarding claim 12, modified Tanno discloses all of the limitations as set forth above for claim 1. Kurz teaches that the sensor (Kurz: 3) is retained to both the first material layer (Kurz: 6) and the second material layer (Kurz: 14) (Kurz: see Fig. 1; [0016]). Because modified Tanno includes the configuration of the sensor retained between both the first material layer and the second material layer, as taught by Kurz, 
	Regarding claim 15, modified Tanno discloses all of the limitations as set forth above for claim 1. Kurz teaches that the sensor (Kurz: 3) can be an accelerometer (Kurz: [0005]). Because modified Tanno includes the sensor as taught by Kurz, modified Tanno suggests the limitation in claim 15 that the sensor is an accelerometer. 
Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (U.S. Patent Pub. No. 2010/0012243) in view of Kurz (DE 102015217472 with English Machine Translation) as applied to claim 5 above, and further in view of Kashiwai (JP 2004276809 with English Machine Translation). 
Regarding claims 6 and 7, modified Tanno discloses all of the limitations as set forth above for claim 5. Regarding the limitations in claim 6, modified Tanno fails to disclose that the second sound damper (Tanno: 3B) covers at least a part of edge surfaces of the first sound damper (Tanno: 3A), the edge surfaces being continuous with the internal surface of the first sound damper (Tanno: 3A) and being located on two sides in a direction along the tire inner surface, in the tire widthwise cross-sectional view. Regarding the limitations in claim 7, modified Tanno discloses that the second sound damper (Tanno: 3B) covers the internal surface of the first sound damper (Tanno: 3A) entirely (Tanno: see Fig. 1). Modified Tanno fails to disclose, however, that the second sound damper (Tanno: 3B) covers the edge surfaces of the first sound damper (Tanno: 3A) entirely, in the tire widthwise cross-sectional view. 
Kashiwai teaches (as seen in Figs. 1-3) a similar pneumatic tire (abstract) in which a first sound damper (8) is fixed to a tire inner surface (7) and a second sound 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sound damper as disclosed by modified Tanno to cover the edge surfaces of the first sound damper entirely as taught by Kashiwai, thereby suggesting the claim limitations of claims 6 and 7, because they would have had a reasonable expectation that doing so would lead to a further reduction in the sound generated in the tire air chamber. 
Regarding claims 19 and 20, modified Tanno discloses all of the limitations as set forth above for claims 6 and 7, respectively. Modified Tanno further discloses that the first sound damper (Tanno: 3A) is fixed to the second sound damper (Tanno: 3B) in the direction along the tire inner surface (Tanno: see Fig. 1; [0039]). Kurz teaches that the first material layer (Kurz: 6) is fixed to the second material layer (Kurz: 14) at two locations in the direction along the tire inner surface having the sensor (Kurz: 3) interposed therebetween, in the tire widthwise cross-sectional view (see Modified Figure 1 of Kurz above). Kurz further teaches that embedding the sensor between the first material layer and the second material layer like this leads to protection of the sensor (Kurz: [0004]; [0016]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the sensor between two locations where the first sound damper and the second sound .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (U.S. Patent Pub. No. 2010/0012243) in view of Kurz (DE 102015217472 with English Machine Translation) as applied to claim 1 above, and further in view of Nakakita (JP 2011020479 with English Machine Translation). 
Regarding claims 10 and 11, modified Tanno discloses all of the limitations as set forth above for claim 1. Regarding the limitations in claim 10, modified Tanno fails to disclose, however, that a surface of the second sound damper (Tanno: 3B) on the tire internal space side is provided with irregularities. Regarding the limitations in claim 11, modified Tanno also fails to disclose that the irregularities are configured from a plurality of protruding ribs extending in a tire circumferential direction and a recessed groove defined between the plurality of protruding ribs. 
Nakakita teaches (as seen in Fig. 4) a similar pneumatic tire (title) in which a first sound damper (10) is fixed to a tire inner surface (2S) and a second damper (11) is disposed on a tire internal space side of the first sound damper (10) (see Fig. 4). Nakakita further teaches that a surface of the second sound damper (11) on the tire internal space side is provided with irregularities (20 and 21; see Fig. 4). Nakakita further teaches that the irregularities (20 and 21) are configured from a plurality of protruding ribs (21) extending in a tire circumferential direction and a recessed groove (20) defined between the plurality of protruding ribs (21) (see Fig. 4). Nakakita further teaches that these irregularities increase the surface area of the second sound damper 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sound damper as disclosed by modified Tanno to include the irregularities as taught by Nakakita, thereby suggesting the claim limitations of claims 10 and 11, because they would have had a reasonable expectation that doing so would lead to increasing sound controlling characteristics of the second sound damper. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (U.S. Patent Pub. No. 2010/0012243) in view of Kurz (DE 102015217472 with English Machine Translation) as applied to claim 12 above, and further in view of Mancosu et al. (U.S. Patent No. 7,404,317), hereinafter Mancosu. 
Regarding claim 13, modified Tanno discloses all of the limitations as set forth above for claim 12. Modified Tanno fails to disclose, however, that the sensor (Kurz: 3) is included in a communication device, the communication device comprising a communicating unit wirelessly communicative to an external device external to the tire. 
Mancosu teaches (as seen in Fig. 1) a similar tire (11) in which a sensor (3) is fixed to a sound damper (332) on a tire inner surface (see Fig. 1). Mancosu further teaches that this sensor is an accelerometer (Col. 7, lines 33-44), which by definition detects a displacement of the tire inner surface or a physical quantity calculable based on the displacement of the tire inner surface. Mancosu further teaches that the sensor (3) is included in a communication device, the communication device comprising a communicating unit (31) wirelessly communicative to an external device external to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor as disclosed by modified Tanno to be included in a communication device as taught by Mancosu in order to remotely monitor the tire properties detected by the sensor. 
Regarding claim 14, modified Tanno discloses all of the limitations as set forth above for claim 13. Mancosu teaches that the sensor (Mancosu: 3) which is included in a communication device further comprises a storage unit (Mancosu: 35) that is capable of storing a detected value detected by the sensor (Mancosu: 3) or a calculated value calculated based on the detected value (Mancosu: Col. 8, lines 6-27). Because modified Tanno includes the communication device taught by Mancosu, modified Tanno suggests the claim limitations in claim 14 that the communication device further comprises a storage unit that is capable of storing a detected value detected by the sensor or a calculated value calculated based on the detected value. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749